EXHIBIT 3.1l Certificate of Amendment (Pursuant to NRS 78.385 and 78.390) Filed in the office of Ross Miller Secretary of State State of Nevada Document Number 201200600395-58 08/30/2012 8:40 AM Entity Number C10054-2000 Certificate of Amendment (Pursuant to NRS 78.385 and 78.390) CERTIFICATE OF AMENDMENT TO ARTICLES OF INCORPORATION FOR NEVADA PROFIT CORPORATIONS (Pursuant to NRS 78.385 and 78.390 – After issuance of Stock) 1. Name of corporation: Li-ion Motors Corp. 2. The articles have been amended as follows: Paragraph (a) Article III of the Articles of Incorporation of the corporation is deleted in its entirety and the following is substituted therefor: "Article III (a) The corporation shall have authority to issue a total ofFour Hundred Five Million (405,000,000) shares, of which Four Hundred Million (400,000,000) shares shall be Common Stock, par value $.001 per share (the "Common Stock"), and Five Million (5,000,000) shares shall be Preferred Stock, par value $.001 per share (the "Preferred Stock").” 3. The vote by which the stockholders holding shares in the corporation entitling them to exercise at least a majority of the voting power, or such greater proportion of the voting power as may be required in the case of a vote by classes or series, or as may be required by the provisions of the articles of incorporation have voted in favor of the amendment is: a majority. 4. Effective date of filing: (optional)Date: 08-30-12Time:8:40 a.m. 4. Officer Signature: /s/ Stacey Fling Stacey Fling, President and Chief Executive Officer
